Exhibit 10.2

FOCUS ENHANCEMENTS, INC.

SELLING AGENT AGREEMENT

Dated as of September 24, 2007

First Montauk Securities Corp.
Parkway 109 Office Center
328 Newman Springs Road
Red Bank, New Jersey 07701

Re: Proposed Placement of Shelf Securities

Ladies and Gentlemen:

Focus Enhancements, Inc., a Delaware corporation (the “Company”) proposes to
offer for sale (the “Offering”) up to $3,400,000 in gross proceeds of its
securities (“Securities”) in a “shelf takedown” of securities registered for
sale under the Securities Act of 1933, as amended (the “Act”) on Registration
Statement on Form S-3 (SEC File No. 333-139224), including a prospectus which
was declared effective by the Securities and Exchange Commission (“SEC”) on
December 20, 2006 (including the base prospectus included therein, the
“Registration Statement”).   This letter agreement shall confirm our agreement
concerning First Montauk Securities Corp. acting as selling or placement agent
(the “Selling Agent” or “FMSC”) in connection with the sale of the Securities.


1.                                       APPOINTMENT OF SELLING AGENT.

On the basis of the representations and warranties contained herein, and subject
to the terms and conditions set forth herein, the Company hereby appoints First
Montauk Securities Corp. as a selling agent/placement agent for a period
beginning on the date hereof and terminating on September 30, 2007 (unless
terminated sooner pursuant to the terms hereof) and grants to FMSC the right to
offer, as its agent, the Securities pursuant to the terms of this Agreement.  On
the basis of such representations and warranties, and subject to such
conditions, FMSC hereby accepts such appointment and agree to use its reasonable
best efforts to secure subscribers to purchase subscriptions for the
Securities.  The Company understands that the Selling Agent is being retained to
obtain subscriptions on a “best efforts” basis and has not guaranteed the sale
of any Securities and is not purchasing the Securities for its account.


2.                                       TERMS OF THE OFFERING.


(A)                                  THE OFFERING IS BEING MADE ON A “BEST
EFFORTS” BASIS WITH NO MINIMUM OFFERING AMOUNT OF SUBSCRIPTIONS FOR THE
SECURITIES.  IN THE EVENT A SUBSCRIPTION IS NOT ACCEPTED BY THE COMPANY OR FMSC,
SUCH REJECTED SUBSCRIPTION FUNDS WILL BE RETURNED TO THE SUBSCRIBER WITHOUT
INTEREST OR DEDUCTION.


(B)                                 THE COMPANY HAS PREPARED A SECURITIES
PURCHASE AGREEMENT AND FORM OF WARRANT TO BE DELIVERED TO ALL PROSPECTIVE
INVESTORS.  THE SECURITIES PURCHASE AGREEMENT AND FORM OF WARRANT, INCLUDING ALL
SUPPLEMENTS, EXHIBITS AND APPENDICES THERETO AND OTHER DOCUMENTS DELIVERED
THEREWITH, ARE REFERRED TO HEREIN AS THE “DOCUMENTS” AND SHALL INCLUDE ANY
SUPPLEMENTS OR AMENDMENTS


--------------------------------------------------------------------------------



IN ACCORDANCE WITH THIS AGREEMENT.  NO LATER THAN TWO BUSINESS DAYS AFTER SALE
OF THE SECURITIES, THE COMPANY SHALL PREPARE AND FILE WITH THE SEC A PROSPECTUS
SUPPLEMENT (“PROSPECTUS SUPPLEMENT”) TO THE REGISTRATION STATEMENT DESCRIBING
THE AMOUNT AND TERM OF THE SECURITIES, THE RETENTION OF THE SELLING AGENT AND
SUCH OTHER MATTERS AS  THE COMPANY AND ITS COUNSEL SHALL DEEM NECESSARY OR
DESIRABLE IN ORDER TO COMPLY WITH THIS AGREEMENT, THE ACT AND THE REGULATIONS
PROMULGATED THEREUNDER.  THE OFFERING SHALL COMMENCE ON THE DATE HEREOF, AND
SHALL EXPIRE AT 3:00 P.M., NEW YORK TIME, ON SEPTEMBER 30, 2007.  SUCH PERIOD,
AS SAME MAY BE SO EXTENDED, SHALL HEREINAFTER BE REFERRED TO AS THE “OFFERING
PERIOD.”


(C)                                  EACH PROSPECTIVE INVESTOR (“SUBSCRIBERS”)
WHO DESIRES TO PURCHASE SECURITIES SHALL DELIVER TO THE SELLING AGENT THE
SECURITIES PURCHASE AGREEMENT AND OTHER DOCUMENTS REQUIRED TO BE EXECUTED BY THE
INVESTOR AND IMMEDIATELY AVAILABLE FUNDS IN THE AMOUNT NECESSARY TO PURCHASE THE
AMOUNT OF SECURITIES SUCH PROSPECTIVE INVESTOR DESIRES TO PURCHASE.  THE SELLING
AGENT SHALL NOT HAVE ANY OBLIGATION TO INDEPENDENTLY VERIFY THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION CONTAINED IN ANY DOCUMENTS OR THE AUTHENTICITY,
SUFFICIENCY, OR VALIDITY OF ANY CHECK DELIVERED BY ANY PROSPECTIVE INVESTOR IN
PAYMENT FOR SECURITIES. PURCHASERS IN THE OFFERING SHALL BE “ACCREDITED
INVESTORS” AS DETERMINED IN ACCORDANCE WITH SEC REGULATION SECTION D 501.


3.                                       CLOSING/RELEASE OF FUNDS.

The closing (“Closing”) shall be held at such time as the conditions as provided
in the Securities Purchase Agreement have been satisfied.  References herein to
the actual closing date thereof shall be referred to as a “Closing Date.” In
addition, the following conditions shall have been satisfied:

(a)                                  the Registration Statement shall be
effective and not subject to any stop order preventing or suspending the use of
the Registration Statement, of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the SEC
for the amending or supplementing of the Registration Statement; and

(b)                                 the Securities shall have been registered
for sale or exempt from registration, under applicable state securities laws and
regulations.


4.                                       REPRESENTATIONS AND WARRANTIES OF THE
SELLING AGENT.

The Selling Agent represents and warrants to the Company as follows:


(A)                                  THE SELLING AGENT IS DULY INCORPORATED AND
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
INCORPORATION.


(B)                                 THE SELLING AGENT IS, AND AT THE TIME OF
EACH CLOSING WILL BE, A MEMBER IN GOOD STANDING OF THE NASD.


(C)                                  OFFERS AND SALES OF SECURITIES BY THE
SELLING AGENT WILL BE MADE ONLY IN ACCORDANCE WITH THIS PLACEMENT AGREEMENT AND
IN COMPLIANCE WITH THE PROVISIONS OF THE ACT.


(D)                                 THE SELLING AGENT WILL FURNISH TO EACH
INVESTOR A COPY OF THE DOCUMENTS PRIOR TO ACCEPTING ANY SUBSCRIPTION FOR THE
SECURITIES.


5.                                       COMPENSATION AND EXPENSES.


(A)                                  THE SELLING AGENT SHALL BE ENTITLED, ON THE
CLOSING DATE, AS COMPENSATION FOR ITS SERVICES AS SELLING AGENT UNDER THIS
AGREEMENT, TO SELLING COMMISSIONS PAYABLE IN CASH EQUAL TO 8% OF THE AGGREGATE
GROSS PRINCIPAL AMOUNT OF THE SECURITIES SOLD IN THE OFFERING. PAYMENT SHALL BE
MADE TO FMSC SIMULTANEOUSLY WITH THE CLOSING UNDER THE SECURITIES PURCHASE
AGREEMENT.

2


--------------------------------------------------------------------------------



(B)                                 THE COMPANY SHALL PAY ALL FILING FEES
PAYABLE TO FINRA (FORMERLY THE NASD) IN CONNECTION WITH ANY FILINGS WHICH MAY BE
REQUIRED BY FINRA FOR THE PARTICIPATION BY THE SELLING AGENT IN THE OFFERING
UNDER FINRA RULE 2710.


(C)                                  IN ADDITION, THE COMPANY SHALL ALSO PAY THE
LEGAL EXPENSES OF COUNSEL TO FMSC NOT TO EXCEED $15,000, PAYABLE ON THE CLOSING
DATE.


6.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.


(A)                                  THE COMPANY REPRESENTS AND WARRANTS TO, AND
AGREES WITH, THE SELLING AGENT THAT AS OF THE CLOSING DATE:


(I)                                     NO DOCUMENTS OR INFORMATION PROVIDED BY
THE COMPANY TO THE SUBSCRIBERS, INCLUDING, WITHOUT LIMITATION THE SEC REPORTS
(AS DEFINED IN THE PURCHASE AGREEMENT), SHALL CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN IN LIGHT OF CIRCUMSTANCES MADE
THEREIN NOT MISLEADING.


(II)                                  THE COMPANY IS, AND AT ALL TIMES DURING
THE PERIOD FROM THE DATE HEREOF TO AND INCLUDING THE CLOSING DATE WILL BE, A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE, WITH FULL CORPORATE POWER AND AUTHORITY, AND HAS
OBTAINED ALL NECESSARY CONSENTS, AUTHORIZATIONS, APPROVALS, ORDERS, LICENSES,
CERTIFICATES, AND PERMITS AND DECLARATIONS OF AND FROM, AND HAS MADE FILINGS
WITH, ALL FEDERAL, STATE AND LOCAL AUTHORITIES, TO OWN, LEASE, LICENSE, AND USE
ITS PROPERTIES AND ASSETS AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED
AND/OR IN ANY SUCH CASE WHERE THE FAILURE TO HAVE ANY OF THE FOREGOING WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S PRESENTLY CONDUCTED BUSINESS. 
AS OF THE DATE HEREOF, THE COMPANY IS, AND AT ALL TIMES DURING THE PERIOD FROM
THE DATE HEREOF TO AND INCLUDING THE CLOSING DATE, DULY QUALIFIED TO DO BUSINESS
AND IS IN GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP, LEASING,
LICENSING, OR USE OF PROPERTY AND ASSETS OR THE CONDUCT OF ITS BUSINESS MAKES
SUCH QUALIFICATION NECESSARY EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS.


(III)                               AS OF THE DATE HEREOF, EXCEPT AS DISCLOSED
IN THE DOCUMENTS OR THE  OR THE SEC REPORTS, THERE IS NO, AND AS OF THE CLOSING
DATE THERE SHALL NOT BE ANY, LITIGATION, ARBITRATION, CLAIM, GOVERNMENTAL OR
OTHER PROCEEDING (FORMAL OR INFORMAL), OR INVESTIGATION PENDING OR TO THE
COMPANY’S KNOWLEDGE THREATENED, WITH RESPECT TO THE COMPANY, OR ITS RESPECTIVE
OPERATIONS, BUSINESSES, PROPERTIES, OR ASSETS, EXCEPT AS DESCRIBED IN THE
SECURITIES PURCHASE AGREEMENT, THE SEC REPORTS OR WHICH INDIVIDUALLY OR IN THE
AGGREGATE DO NOT NOW HAVE AND WILL NOT IN THE FUTURE HAVE A MATERIAL ADVERSE
EFFECT UPON THE OPERATIONS, BUSINESS, PROPERTIES, OR ASSETS OF THE COMPANY.


(IV)                              THE COMPANY IS NOT IN VIOLATION OR BREACH OF,
OR IN DEFAULT WITH RESPECT TO, ANY MATERIAL TERM OF ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS, AS IN EFFECT AS THE DATE HEREOF AND AS OF THE CLOSING
DATE.


(V)                                 THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  ALL NECESSARY CORPORATE
PROCEEDINGS OF THE COMPANY HAVE BEEN DULY TAKEN TO AUTHORIZE THE EXECUTION,

3


--------------------------------------------------------------------------------



DELIVERY, AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND (SUBJECT TO THE
REQUIRED APPROVALS (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT), THE
SECURITIES PURCHASE AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


(VI)                              THE REGISTRATION STATEMENT WAS DECLARED
EFFECTIVE BY THE SEC ON DECEMBER 20, 2006.  THE PROSPECTUS SUPPLEMENT SHALL HAVE
BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 424(B) UNDER THE SECURITIES ACT
WITHIN THE APPLICABLE TIME PERIOD PRESCRIBED FOR SUCH FILING. THE COMPANY MEETS
THE REQUIREMENTS FOR THE USE OF FORM S-3 UNDER THE SECURITIES ACT FOR THE
PRIMARY ISSUANCE OF SECURITIES.  THE REGISTRATION STATEMENT CONFORMS, AND THE
PROSPECTUS SUPPLEMENT AND ANY FURTHER AMENDMENTS OR SUPPLEMENTS TO THE
REGISTRATION STATEMENT WILL, WHEN THEY BECOME EFFECTIVE OR ARE FILED WITH THE
COMMISSION, AS THE CASE MAY BE, CONFORM IN ALL RESPECTS TO THE REQUIREMENTS OF
THE  ACT AND THE RULES AND REGULATIONS THEREUNDER AND DO NOT AND WILL NOT, AS OF
THE APPLICABLE EFFECTIVE DATE (AS TO THE REGISTRATION STATEMENT AND ANY
AMENDMENT THERETO) AND AS OF THE APPLICABLE FILING DATE (AS TO THE PROSPECTUS
AND ANY AMENDMENT OR SUPPLEMENT THERETO) CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.  THERE IS NO STOP ORDER
OR OTHER OR OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF THE REGISTRATION
STATEMENT, OF THE SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR OFFERING
OR SALE IN ANY JURISDICTION, OF THE INITIATION OR THREATENING OF ANY PROCEEDING
FOR ANY SUCH PURPOSE, OR OF ANY REQUEST BY THE SEC FOR THE AMENDING OR
SUPPLEMENTING OF THE REGISTRATION STATEMENT.


(VII)                           THE COMPANY’S COMMON STOCK (INCLUDING ANY SHARES
UNDERLYING CONVERTIBLE SECURITIES) SHALL BE ELIGIBLE FOR INCLUSION ON THE NASDAQ
CAPITAL MARKET AND LISTED AND ADMITTED AND AUTHORIZED FOR TRADING ON THE NASDAQ
CAPITAL MARKET.


(VIII)                        NOTWITHSTANDING SECTION 5.7 OF THE SECURITIES
PURCHASE AGREEMENT, THE SELLING AGENT SHALL BE ENTITLED TO RELY UPON, AND
RECEIVE THE FULL BENEFIT OF, AS IF A PARTY THERETO, THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY TO THE PROSPECTIVE INVESTORS IN THE SECURITIES
PURCHASE AGREEMENT.


7.                                       COVENANTS OF THE COMPANY.

The Company covenants that it will:


(A)                                  DELIVER WITHOUT CHARGE TO THE SELLING AGENT
SUCH NUMBER OF COPIES OF THE DOCUMENTS AND ANY SUPPLEMENT OR AMENDMENT THERETO
AS MAY REASONABLY BE REQUESTED BY THE SELLING AGENT.


(B)                                 NOTIFY YOU PROMPTLY OF REJECTION OF ANY
SUBSCRIPTION.  THE COMPANY SHALL NOT (I) ACCEPT SUBSCRIPTIONS FROM, OR MAKE
SALES OF SECURITIES TO, ANY SUBSCRIBERS WHO ARE NOT, TO THE COMPANY’S KNOWLEDGE,
ACCREDITED INVESTORS, OR (II) UNREASONABLY REJECT ANY SUBSCRIPTION FOR
SECURITIES.


(C)                                  THE COMPANY SHALL CAUSE, AT ITS COST AND
EXPENSE, ALL “BLUE SKY” FILINGS RELATED TO THE OFFERING AND REQUIRED BY
APPLICABLE LAW TO BE MADE IN DUE AND PROPER FORM AND SUBSTANCE AND IN A TIMELY
MANNER AS REQUIRED UNDER THE LAWS OF THE STATES IN WHICH SECURITIES ARE SOLD
(“BLUE SKY FILINGS”).  THE COMPANY SHALL DELIVER TRUE AND CORRECT COPIES OF ALL
BLUE SKY FILINGS TO THE SELLING AGENT WITHIN 15 DAYS OF THE FINAL CLOSING DATE.

4


--------------------------------------------------------------------------------



(D)                                 FILE THE PROSPECTUS SUPPLEMENT WITH THE SEC
PURSUANT TO RULE 424(B) UNDER THE SECURITIES ACT WITHIN THE APPLICABLE TIME
PERIOD PRESCRIBED FOR SUCH FILING.


(E)                                  ASSIST THE SELLING AGENT WITH PROVIDING ANY
INFORMATION TO, OR DOCUMENTS REQUIRED BY, FINRA PURSUANT TO FINRA RULE 2710 AND
MAKE ANY CHANGES OR MODIFICATIONS OR FILE WITH THE SEC A NEW PROSPECTUS
SUPPLEMENT IF SO REQUESTED BY FINRA.


(F)                                    THE COMPANY WILL COMPLY WITH ALL THE
UNDERTAKINGS CONTAINED IN THE REGISTRATION STATEMENT.


(G)                                 THE COMPANY WILL NOT MAKES ANY OFFER
RELATING TO THE OFFERED SECURITIES THAT WOULD CONSTITUTE AN “ISSUER FREE WRITING
PROSPECTUS” (WITHIN THE MEANING OF THE RULES AND REGULATIONS OF THE SEC) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE SELLING AGENT.


(H)                                 THE COMPANY WILL NOT AT ANY TIME, DIRECTLY
OR INDIRECTLY, TAKE ANY ACTION INTENDED, OR WHICH MIGHT REASONABLY BE EXPECTED,
TO CAUSE OR RESULT IN, OR WHICH WILL CONSTITUTE, STABILIZATION OF THE PRICE OF
SECURITIES TO FACILITATE THE SALE OR RESALE OF ANY OF THE OFFERED SHARES.


8.                                       CONDITIONS OF CLOSING.

The obligations of the Selling Agent pursuant to this Agreement shall be
subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Selling Agent,
as of the date hereof and as of the Closing Date, with respect to the
performance by the Company of its obligations hereunder, and to the following
conditions:


(A)                                  AT THE CLOSING, THE SELLING AGENT, THE
INVESTORS AND THE COMPANY SHALL HAVE EXECUTED DOCUMENTS IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THEM.


(B)                                 ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE
ISSUANCE, SALE, AND DELIVERY OF THE SECURITIES SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO FMSC, THE PROSPECTIVE INVESTORS AND THE COMPANY.


(C)                                  AT THE CLOSING DATE, THERE SHALL BE
FURNISHED TO THE SELLING AGENT A CERTIFICATE, DATED THE DATE OF ITS DELIVERY,
SIGNED BY EITHER OF THE CHIEF EXECUTIVE OFFICER OR THE CHIEF FINANCIAL OFFICER
OF THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE SELLING AGENT TO THE
EFFECT THAT EACH SIGNER HAS CAREFULLY EXAMINED THE REGISTRATION STATEMENT AND 
THE PROSPECTUS SUPPLEMENT, AND THAT TO EACH OF SUCH PERSON’S KNOWLEDGE:

(A)          As of the date of such certificate, (x) the Registration Statement
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading and (y) the Prospectus Supplement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (B) no event has occurred as a result of which it is necessary to
amend or supplement the Prospectus Supplement in order to make the statements
therein not untrue or misleading in any material respect.

(B)           Each of the representations and warranties of the Company
contained in this Agreement were, when originally made, and are, at the time
such certificate is delivered, true and correct in all material respects.

(C)           Each of the covenants required herein to be performed by the
Company on or prior to the date of such certificate has been duly, timely and
fully performed and each condition herein required to be complied with by the
Company on or prior to the delivery of such certificate has been duly, timely
and fully complied with.

(D)          No stop order or other order suspending the effectiveness of the
Registration Statement, or any part thereof, or the qualification or
registration of the Offered Securities under the securities or blue sky laws of
any jurisdiction, has been issued and no proceedings for that purpose have been
instituted or are contemplated by the Commission.

5


--------------------------------------------------------------------------------


(E)           Any request for additional information on the part of the staff of
any securities or other governmental authority (including, without limitation,
the SEC) shall have been complied with to the satisfaction of the staff of the
SEC or such authorities.

(d)           FMSC shall have received from legal counsel to the Company an
opinion addressed to it, dated as of the Closing Date and in form and substance
reasonably satisfactory to FMSC, to the effect that:

1.             The Company has been duly incorporated, and is validly existing
as a corporation in good standing under the laws of the State of Delaware;

2.             The Company has the corporate power and authority to enter into
and perform its obligations under the Selling Agent Agreement, Securities
Purchase Agreement and Warrant;

3.             Each of the Securities have been duly authorized and, when issued
and delivered by the Company pursuant to the Securities Purchase Agreement
against due payment of the consideration set forth therein, will be validly
issued, fully paid and nonassessable, and that the shares issuable upon exercise
of the Warrants (the “Warrant Shares”) have been duly authorized and reserved
for issuance pursuant to the terms of the Warrants, and the Warrant Shares, when
issued and delivered upon valid exercise of the Warrants in accordance with the
terms thereof, including payment of the exercise price thereto, will be validly
issued, fully paid and nonassessable;

4.             To the knowledge of such counsel, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Act and no
proceedings for that purpose have been instituted, are pending or are threatened
by the SEC; and

5.             The Registration Statement and Prospectus, and each amendment or
supplement to the Registration Statement and Prospectus, as the case may be, as
of their respective effective or issue dates, or as of the dates they were filed
with the SEC, or for any as have been amended then as of the dates of such
amendments, as the case may be (other than the financial statements, other
financial information and supporting schedules included therein or omitted
therefrom, as to which we express no opinion), complied as to form in all
material respects with the applicable requirements of the Act and the rules and
regulations promulgated by the SEC thereunder.


9.                                       TERMINATION.

This Agreement may be terminated by the Selling Agent (i) at anytime in the
event the Selling Agent has determined, in good faith, that the Documents fail
to contain a material fact required to be stated therein or necessary to make
the statements therein not misleading or (ii) upon three days written notice. 
The Company may not terminate this Agreement in the absence of a material breach
of any covenant, representation or warranty contained in this Agreement made by
the Selling Agent.


 

6


--------------------------------------------------------------------------------



10.                                 INDEMNIFICATION AND CONTRIBUTION.


(A)                                  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS THE SELLING AGENT, ITS OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES,
AGENTS, AND COUNSEL, AND EACH PERSON, IF ANY, WHO CONTROLS THE SELLING AGENT
WITHIN THE MEANING OF SECTION 15 OF THE ACT OR SECTION 20(A) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AGAINST ANY AND ALL LOSS,
LIABILITY, CLAIM, DAMAGE, AND EXPENSE WHATSOEVER (WHICH SHALL INCLUDE, FOR ALL
PURPOSES OF THIS SECTION 10, BUT NOT BE LIMITED TO, ATTORNEYS’ FEES AND ANY AND
ALL EXPENSE WHATSOEVER INCURRED IN INVESTIGATING, PREPARING, OR DEFENDING
AGAINST ANY LITIGATION, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER AND ANY
AND ALL AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM OR LITIGATION) AS AND WHEN
INCURRED ARISING OUT OF, BASED UPON, OR IN CONNECTION WITH (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
DOCUMENTS, OR ANY OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
UNLESS SUCH STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY
WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY AS STATED IN SECTION 10(B)
WITH RESPECT TO THE SELLING AGENT EXPRESSLY FOR INCLUSION IN THE DOCUMENTS OR
(II) ANY BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT OF THE
COMPANY CONTAINED IN THIS AGREEMENT.  THE FOREGOING AGREEMENT TO INDEMNIFY SHALL
BE IN ADDITION TO ANY LIABILITY THE COMPANY MAY OTHERWISE HAVE, INCLUDING
LIABILITIES ARISING UNDER THIS AGREEMENT.

If any action is brought against the Selling Agent or any of its officers,
directors, partners, employees, agent, or counsel, or any controlling persons of
the Selling Agent (an “indemnified party”), in respect of which indemnify may be
sought against the Company pursuant to the foregoing paragraph, such indemnified
party or parties shall promptly notify the Company (the “indemnifying party”) in
writing of the institution of such action (but the failure so to notify shall
not relieve the indemnifying party from any liability it may have other than
pursuant to this Section 10(a)) and the indemnifying party shall promptly assume
the defense of such action, including the employment of counsel (reasonably
satisfactory to such indemnified party or parties) and payment of expenses. 
Such indemnified party shall have the right to employ its own counsel in any
such case, but the fees and expense of such counsel shall be at the expense of
such indemnified party unless the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such action or the indemnifying party shall not have promptly employed
counsel satisfactory to such indemnified party or parties to have charge of the
defense of such action or such indemnified party or parties shall have
reasonably concluded that there may be one or more legal defenses available to
it or them or to other indemnified parties which are different from or
additional to those available to one or more of the indemnifying parties, in any
of which events such reasonable fees and expenses of one such counsel shall be
borne by the indemnifying party and the indemnifying party shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties.  Anything in this paragraph to the contrary notwithstanding, the
indemnifying party shall not be liable for any settlement of any such claim or
action effected without its written consent.  The Company agrees to promptly
notify the Selling Agent of the commencement of any litigation or proceedings
against the Company or any of its officers or directors in connection with the
sale of the Securities or the Documents.


(B)                                 THE SELLING AGENT AGREES TO INDEMNIFY AND
HOLD HARMLESS THE COMPANY, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND
COUNSEL, AND EACH OTHER PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE
MEANING OF SECTION 15 OF THE ACT OR SECTION 20(A) OF THE EXCHANGE ACT, TO THE
SAME EXTENT AS THE FOREGOING INDEMNITY FROM THE COMPANY TO THE SELLING AGENT IN
SECTION 10(A), WITH RESPECT TO ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE, AND
EXPENSE WHATSOEVER (WHICH SHALL INCLUDE, FOR ALL PURPOSES OF THIS SECTION 10,
BUT NOT BE LIMITED TO, ATTORNEYS’ FEES AND ANY AND ALL EXPENSE WHATSOEVER
INCURRED IN INVESTIGATING, PREPARING, OR DEFENDING AGAINST ANY LITIGATION,
COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER AND ANY AND ALL AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM OR LITIGATION) AS AND WHEN INCURRED ARISING OUT OF,
BASED UPON, OR IN CONNECTION WITH (I) STATEMENTS OR OMISSIONS, IF ANY, MADE IN
THE DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY WITH RESPECT TO THE SELLING AGENT EXPRESSLY FOR
INCLUSION IN THE DOCUMENTS, AND (II) OR ANY BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT OF THE SELLING AGENT CONTAINED IN THIS
AGREEMENT; PROVIDED, HOWEVER, EXCEPT IN THE EVENT OF FRAUD ( AS DETERMINED BY A
COURT OF APPROPRIATE JURISDICTION) THE SELLING AGENT SHALL HAVE NO LIABILITY IN
EXCESS OF TWO TIMES THE COMMISSIONS RECEIVED BY IT UNDER SECTION 5(A)
HEREUNDER).  IF ANY ACTION SHALL BE BROUGHT AGAINST THE COMPANY OR ANY OTHER
PERSON SO INDEMNIFIED BASED ON THE DOCUMENTS AND IN RESPECT OF WHICH INDEMNITY
MAY BE SOUGHT AGAINST THE SELLING AGENT PURSUANT TO THIS SECTION, THE SELLING
AGENT SHALL HAVE THE RIGHTS AND DUTIES GIVEN TO THE INDEMNIFYING PARTY, AND THE
COMPANY AND EACH OTHER PERSON SO INDEMNIFIED SHALL HAVE THE RIGHTS AND DUTIES
GIVEN TO THE INDEMNIFIED PARTIES, BY THE PROVISIONS OF SECTION 10(A) HEREOF.

7


--------------------------------------------------------------------------------



(C)                                  TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION, IF  (I) AN INDEMNIFIED PARTY MAKES A CLAIM FOR INDEMNIFICATION
PURSUANT TO SECTION 10(A) OR 10(B) HEREOF BUT IT IS FOUND IN A FINAL JUDICIAL
DETERMINATION, NOT SUBJECT TO FURTHER APPEAL, THAT SUCH INDEMNIFICATION MAY NOT
BE ENFORCED IN SUCH CASE, EVEN THOUGH THIS AGREEMENT EXPRESSLY PROVIDES FOR
INDEMNIFICATION IN SUCH CASE, OR (II) ANY INDEMNIFIED OR INDEMNIFYING PARTY
SEEKS CONTRIBUTION UNDER THE ACT, THE EXCHANGE ACT, OR OTHERWISE, THEN THE
COMPANY (INCLUDING FOR THIS PURPOSE ANY CONTRIBUTION MADE BY OR ON BEHALF OF ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, OR COUNSEL OF THE COMPANY, OR ANY
CONTROLLING PERSON OF THE COMPANY), ON THE ONE HAND, AND THE SELLING AGENT
(INCLUDING FOR THIS PURPOSE ANY CONTRIBUTION BY OR ON BEHALF OF AN INDEMNIFIED
PARTY), ON THE OTHER HAND, SHALL CONTRIBUTE TO THE LOSSES, LIABILITIES, CLAIMS,
DAMAGES, AND EXPENSES WHATSOEVER TO WHICH ANY OF THEM MAY BE SUBJECT, IN SUCH
PROPORTIONS AS ARE APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE
COMPANY, ON THE ONE HAND, AND THE SELLING AGENT, ON THE OTHER HAND; PROVIDED,
HOWEVER, THAT IF APPLICABLE LAW DOES NOT PERMIT SUCH ALLOCATION, THEN OTHER
RELEVANT EQUITABLE CONSIDERATIONS SUCH AS THE RELATIVE FAULT OF THE COMPANY AND
THE SELLING AGENT IN CONNECTION WITH THE FACTS WHICH RESULTED IN SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES, AND EXPENSES SHALL ALSO BE CONSIDERED.  THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE SELLING
AGENT, ON THE OTHER HAND, SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS (X)
THE TOTAL PROCEEDS FROM THE OFFERING (NET OF COMPENSATION PAYABLE TO THE
PLACEMENT AGENT PURSUANT TO SECTION 5(A) HEREOF BUT BEFORE DEDUCTING EXPENSES)
RECEIVED BY THE COMPANY, AND (Y) THE COMPENSATION RECEIVED BY THE SELLING AGENT
PURSUANT TO SECTION 5(A) HEREOF.

The relative fault, in the case of an untrue statement, alleged untrue
statement, omission, or alleged omission, shall be determined by, among other
things, whether such statement, alleged statement, omission, or alleged omission
relates to information supplied by the Company or by the Selling Agent, and the
parties’ relative intent, knowledge, access to information, and opportunity to
correct or prevent such statement, alleged statement, omission, or alleged
omission.  The Company and the Selling Agent agree that it would be unjust and
inequitable if the respective obligations of the Company and the Selling Agent
for contribution were determined by pro rata or per capita allocation of the
aggregate losses, liabilities, claims, damages, and expenses or by any other
method of allocation that does not reflect the equitable considerations referred
to in this Section 10(c).  In no case shall the Selling Agent by responsible for
a portion of the contribution obligation in excess of the compensation received
by it pursuant to Section 5(a) hereof.  No person guilty of a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.  For purposes of this
Section 10(c), each person, if any, who controls the Selling Agent within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act and each
officer, director, partners, employee, agent, and counsel of the Selling Agent,
shall have the same rights to contribution as the Selling Agent, and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act and each officer, director, employee,
agent, and counsel of the Company, shall have the same rights to contribution as
the Company, subject in each case to the provisions of this Section 10(c). 
Anything in this Section 10(c) to the contrary notwithstanding, no party shall
be liable for contribution with respect to the settlement of any claim or action
effected without its written consent.

8


--------------------------------------------------------------------------------



11.                                 NON-SOLICITATION.

The Company shall not solicit any additional financing (whether debt or equity
or any combination thereof) from (i) any Source (as defined below) that
purchased Securities in connection with this Offering for a period of 12 months
from the termination of this Agreement and (ii) from any Source that did not
purchase Securities in connection with this Offering for a period of six months
from the termination of this Agreement (collectively, the “Non-Solicitation
Period”). If the Company were to receive any additional capital or other funds
either (i) within 12 months from the termination of this Agreement from any
Source that purchased Securities or (ii) within six months from the termination
of this Agreement from any Source that did not purchase Securities, the Company
will be deemed to have automatically retained the Selling Agent as selling agent
for such new financing and shall pay to FMSC a cash fee of 8% of the amount
raised from such Sources at the closing of any such financing. During the
Non-Solicitation Period, the Company will not circumvent FMSC and will not
attempt to deal directly with such Source(s) without prior written consent of an
officer of FMSC.  As used in this Agreement, the term “Source(s)” shall be
broadly interpreted to include, without limitation, any corporation, company,
institution, partnership, individual and all of the Source(s)’ affiliates that
are directly contacted by FMSC for the purpose of investing in this Offering.  A
list of all Source(s) introduced by FMSC is attached hereto as Schedule 1, and a
list of Sources that purchased Securities persuant to this Offering is attached
hereto as Schedule 2.


12.                                 REPRESENTATIONS AND AGREEMENTS TO SURVIVE
DELIVERY.

All representations, warranties, covenants, and agreements contained in this
Agreement shall be deemed to be representations, warranties, covenants, and
agreements at the Closing Date and, such representations and warranties shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Selling Agent or any indemnified person, or by or on
behalf of the Company or any person or entity which is entitled to be
indemnified under Section 10(b), and shall survive for a period of five (5)
years from the date hereof.  In addition, notwithstanding the foregoing and any
election hereunder or any termination of this Agreement, and whether or not the
terms of this Agreement are otherwise carried out, the provisions of Section 10
shall survive for a period of seven (7) years from the date hereof.


13.                                 PRIOR AGREEMENT AND FMSC WARRANTS.

The Company and FMSC confirm and agree that the Agreement dated as of September
13, 2007 shall be of no further force and effect and is terminated in full and
that all other prior agreements between FMSC and the Company, shall be of no
further force or effect and are terminated in full except (i) all rights to
indemnification shall continue in full force in accordance with their respective
terms and effect and (ii) all warrants previously issued to FMSC (or its
employees and affiliated persons) in connection with prior transactions shall
remain in full force and effect in accordance with their respective terms.


14.                                 NOTICES.

All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be either (i) mailed by first class mail
in which case delivery shall be deemed to be made three days following deposit
in the United States mail; or (ii) sent by overnight courier service

9


--------------------------------------------------------------------------------


in which case delivery shall be deemed to be made upon delivery, to:  First
Montauk Securities Corp., Parkway 109 Office Center, 328 Newman Springs Road,
Red Bank, New Jersey 07701, Attention:  Ernest Pellegrino, with a copy to
Ellenoff, Grossman & Schole LLP, 370 Lexington Avenue, New York, New York 10017,
Attention:  Brian C. Daughney, Esq.;  Focus Enhancements, Inc., 1370 Dell
Avenue, Campbell, California 95008 Attn:  Gary Williams with a copy to Manatt,
Phelps & Phillips, LLP, 1001 Page Mill Road, Bldg. 2, Palo Alto, California 
94304-1006 Attn:  Jerrold F. Petruzzelli, Esq.


15.                                 PARTIES.

This Agreement shall inure solely to the benefit of, and shall be binding upon,
the Selling Agent and the Company and the persons and entities referred to in
Section 10 who are entitled to indemnification or contribution, and their
respective successors, legal representatives, and assigns (which shall not
include any purchaser, as such, of Securities), and no other person shall have
or be construed to have any legal or equitable right remedy, or claim under or
in respect of or by virtue of this Agreement or any provision herein contained.


16.                                 CONSTRUCTION; GOVERNING LAW; SUBMISSION TO
JURISDICTION.

This Agreement shall be construed in accordance with the laws of the State of
New York, without giving effect to conflict of laws. Any legal suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York.  The parties hereto hereby: (i) waives any objection which
they may now have or hereafter have to the venue of any such suit, action or
proceeding, and (ii) irrevocably consents to the jurisdiction of the New York
Supreme Court, County of New York, and the United States District Court for the
Southern District of New York in any such suit, action or proceeding.  The
parties further agree to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agree that service of process upon a party
mailed by certified mail to such party’s address shall be deemed in every
respect effective service of process upon such party in any such suit, action or
proceeding.

17.                                 No Fiduciary Relationship.

The Company acknowledges and agrees that: (i) the offering and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Selling Agent; (ii) in connection therewith and with
the process leading to the Offering, the Selling Agent is acting solely as a
principal and not the agent or fiduciary of the Company; (iii) the Selling Agent
has not assumed an advisory or fiduciary responsibility in favor of the Company
with respect to the Offering contemplated hereby or the process leading thereto,
including any negotiation related to the pricing of the Securities; and (iv) the
Company has consulted its own legal and financial advisors to the extent it has
deemed appropriate in connection with this Agreement and the Offering.

[signature page appears next]

10


--------------------------------------------------------------------------------


18.                                 Counterparts.

This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which, when taken together, shall constitute one
agreement.  This Agreement may be executed by facsimile signature and delivered
by facsimile transmission.

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose, whereupon this Agreement
shall constitute a binding agreement between us.

 

Very truly yours,

 

 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

 

 

By:

/s/: Gary Williams

 

 

Name: Gary Williams

 

Title: CFO

 

 

Accepted as of the date

 

first above written:

 

 

 

FIRST MONTAUK SECURITIES CORP.

 

 

 

 

 

By:

/s/: Victor K. Kurylak

 

 

Name:

Victor K. Kurylak

 

 

Title:

President & CEO

 

 

 

11


--------------------------------------------------------------------------------